          Case 2:19-bk-14693-BR                   Doc 36 Filed 09/18/19 Entered 09/18/19 12:19:57                                     Desc
                                                   Main Document     Page 1 of 5

 Attorney or Party Name, Address, Telephone &FAX Numbers, and California State Bar Number      FOR COURT USE ONLY
  John N. Tedford, IV (State Bar No. 205537)
  banning, Gill, Diamond & Kollitz, LLP
  1901 Avenue of the Stars, Suite 450
  Los Angeles, California 90067-6006
  T: (310) 277-0077
  F: (310) 277-5735

 8 artorneytor various parties in cases identified in Exhibit A hereto


                    U NITED STATES BANKRUPTCY COURT
                     CENTRAL DISTRICT OF CALIFORNIA

 I n re
           All cases identified in Exhibit A hereto                                            CHAPTER

                                                                                Debtor(s),     CASE NUMBER


                                                                                               ❑      ADVERSARY NUMBER (if applicable)
                                                                               Plaintiff(s),   ~      See attached list for multiple cases that require
                                                                                                      an update to the attorneys information

                                              VS.




                                                                                Debtor(s).

                          NOTICE OF ATTORNEY CHANGE OF ADDRESS OR LAW FIRM
                                   (See page 2 for additional requirements)

The following information must be provided:

  John N. Tedford, IV                    205537                    jtedford@dgdk.com
                  Name                     Bar ID Number                     E-Mail Address
  0 am counsel of record or
    ❑ out-of-state attorney in the above-entitled cause of action for the following party(s)(single case)



   Q( am counsel of record or
     ❑ out of state attorney on all cases listed as an attachment to this form (multiple cases)

and am requesting the following change(s):

                                  PROVIDE ONLY THE INFORMATION THAT HAS CHANGED

          Attorney Name changed to
          New Firm/Government Agency Name
          New Address 1901 Avenue of the Stars Suite 450, Los Angeles, California 90067
          New Telephone Number                                       New Facsimile Number
          New E-Mail Address




                                                    Notice of Change of Address or Law Firm
(September 2009)
     Case 2:19-bk-14693-BR              Doc 36 Filed 09/18/19 Entered 09/18/19 12:19:57                          Desc
                                         Main Document     Page 2 of 5


SELECT THE CATEGORY AND COMPLETE THE INFORMATION REQUESTED:

   ~1 TO UPDATE NAME, ADDRESS OR FIRM INFORMATION:
         ~ I am providing the new information above pursuant to Local Rule 2091-1 to be updated on the
           above-entitled cause of action and/or all cases listed on the attachment.

   ❑ TO BE TERMINATED FROM THE CASE:**
       ❑ I am, or
            ❑ the aforementioned attorney from my firm is no longer counsel of record in the above-entitled
              cause of action and/or all cases listed on the attachment.

         Note: Attorneys for parties are never deleted from a case in order to maintain historical data.

   CHECK ONE BOX
       ❑ The order relieving me/the aforementioned attorney from my firm was entered on:
       ❑ There is/are other attorneys)from the undersigned attorney's law firm/government agency who
         is/are counsel of record in this case.
       ❑ I am, or
         ❑ the aforementioned attorney is no longer with the firm/government agency representing the
            above-named party in this action. There is/are attorneys)from my former firm/government
            agency who are currently counsel of record in this/these case(s).
       "`"`This form cannot be used as a substitution of attorney form. For substitution of attorney procedures please refer to
        Local Bankruptcy Rule 2091-1 and form F2090-1.4, Substitution of Attorney. At least one member of the
       firm/government agency MUST continue to represent and receiv serv' f r the pa 'ss indicated in this action.

Dated: 9~16/19                                                                                      ~
                                                                   Sign re of Present ttorney

IF YOUR FIRM IS NOT ALREADY PART OF THIS ACTION AND ARE ASSOCIATING IN AS COUNSEL OF RECORD A
NOTICE OF APPEARANCE PURSUANT TO F.R.B.P. 9010(b) SHOULD BE FILED. IF YOU ARE GOING TO APPEAR
PRO HAC VICE, A SEPARATE APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE
M UST BE FILED PURSUANT TO LBR 2090-1(b).

PLEASE NOTE: CM/ECF users must file this Notice of Change of Address or Law Firm separately and
electronically for every pending case pursuant to Local Bankruptcy Rule 2091-1. Please refer to the
procedures posted on the Court's website on how to file this notice for single or multiple cases. The court will
update the case information once filed.




                                         Notice of Change of Address or Law Firm
(September 2009)
Case 2:19-bk-14693-BR   Doc 36 Filed 09/18/19 Entered 09/18/19 12:19:57   Desc
                         Main Document     Page 3 of 5




                              EXHIBIT A
Case 2:19-bk-14693-BR   Doc 36 Filed 09/18/19 Entered 09/18/19 12:19:57   Desc
                         Main Document     Page 4 of 5




                                Exhibit A
                      Attorney: John N. Tedford,IV

         Case No.                            Case Title            Chapter

  l:l 1-bk-11889-MB      David and Melodie Kersey                    7

  1:11-bk-23855-VK       Edward E. Elliott                           7

  1:15-bk-13795-MT       Alisa Terkarapetian                         7

  1:16-bk-12695-MT       Sonia E Mole                                13

  1:16-bk-12811-MT       JF Landscape, Inc                           7

  1:16-bk-13077-MT       David Saghian                               7

  1:16-bk-13613-MT       Margie Ann Lieser                           7

  1:17-bk-10527-MT       Sharique Ahmed Shaikh                       7

  1:17-bk-11663-MT       Inception Media Group, LLC                  7

  1:17-bk-11968-MT       Ovidio Flores and Silene Flores Espitia     13

  1:18-ap-01039-MT       Weil v. Saghian                             7

  2:13-bk-15807-WB       Edward and Helen Ahn                        7

  2:14-bk-18082-VZ       Primo Corporation                           7

  2:14-bk-28814-BR       Magdesian Bros., Inc.                       7

  2:15-bk-10469-WB       Procare Mobile Response LLC                 7

  2:15-bk-27484-SK       Ana Silva Duarte                            13

  2:16-bk-10398-BR       Antelope Valley Christian School            7

  2:16-bk-13852-BB       East Coast Foods, Inc.                      11

  2:16-bk-22504-WB       Fehmida Mahmood                             7

  2:17-bk-14276-BB       Altadena Lincoln Crossing LLC               11

  2:18-bk-11392-BB       Phoenix Warehouse of California, LLC        7
Case 2:19-bk-14693-BR   Doc 36 Filed 09/18/19 Entered 09/18/19 12:19:57         Desc
                         Main Document     Page 5 of 5




         Case No.                          Case Title                    Chapter

  2:18-bk-14756-BR       G.H. Cooper Properties                            7

  2:18-bk-17133-RK       Dream Hospice Care, Inc.                          7

  2:19-bk-12762-BB       Sarah Lyn Wong                                    7

  2:19-bk-14693-BR       Got News, LLC                                     7

  2:19-bk-20000-NB       9469 Beverly Crest LLC                            11

  6:14-bk-19238-MW       Healthcare Industry Self Insurance Program of     7
                         California

  8:11-bk-21167-CB       GM Funding, LLC                                   7

  9:18-bk-12079-DS       Super98, LLC                                      7
